Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-14 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claims 1, 13, and 14, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-16, dated 10/26/2021) were persuasive and overcome the 35 U.S.C. 112(b), 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 rejections. 
Independent Claim 1 recites limitations that include a robot system configured to perform a conveyance process, the robot system comprising:
a manipulator that conveys a conveying object to the conveyance destination,
a processor for controlling the robot system, wherein
the manipulator puts a first conveying object on the bottom surface of the conveyance destination,
a first predetermined height relationship wherein a bottom surface of a second conveying object is at a higher position than a bottom surface of the first conveying object and at a lower position than an upper surface of the first conveying object, and
a second predetermined height relationship wherein a gripping unit of the manipulator is at a higher position than the upper surface of the first conveying object,
the manipulator moves the second conveying object in the direction of the first conveying object from the position that does not come into contact with the first conveying object, and moves the first conveying object by further moving the second conveying object after coming into contact with the first conveying object, and   
the manipulator moves the second conveying object in a direction containing at least horizontal components and moves the first conveying object by further moving the second conveying object after a part of the second conveying object lower than the gripping unit is in contact with the first conveying object,
the part of the second conveying object is closer to the bottom surface than the gripping unit is to the bottom surface,
wherein each of the first and second predetermined height relationships is maintained during the process in which the manipulator moves the second conveying object in the direction of the first conveying object from the position that does not come into contact with the first conveying object.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Independent Claim 13 recites limitations that include a robot system configured to perform a conveyance process, the robot system comprising:
a conveyance destination having a bottom surface and a wall surface connected to the bottom surface,
a manipulator that conveys a conveying object to the conveyance destination,
a processor for controlling the robot system, wherein
the manipulator has at least two sucking units that grip the conveying object by sucking the conveying object,
a first sucking unit grips a first conveying object,
the gripped first conveying object is conveyed in the direction of a second conveying object, 
wherein the first sucking unit allows the first conveying object to come into contact with the second conveying object so that the posture of the first conveying object corresponds to that of the second conveying object, and then a second sucking unit sucks the second conveying object,
a first predetermined relationship wherein a bottom surface of the second conveying object is moved at a higher position than a bottom surface of the first conveying object and at a lower position than an upper surface of the first conveying object, and
a second predetermined height relationship wherein the second sucking unit is at a higher position than the upper surface of the first conveying object, and
the second sucking unit moves the second conveying object in a direction containing at least horizontal components and moves the first conveying object by further moving the second conveying object after a part of the second conveying object lower than the sucking unit is in contact with the first conveying object,
the part of the second conveying object is closer to the bottom surface than the second sucking unit is to the bottom surface,
wherein each of the first and second predetermined height relationships is maintained during the process in which the manipulator moves the second conveying object in the direction of the first conveying object from the position that does not come into contact with the first conveying object.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record. 

Independent Claim 14 recites limitations that include a control method for a conveyance process by a robot system having a manipulator that conveys a conveying object to a conveyance destination having a bottom surface and a wall surface connected to the bottom surface and a processor for controlling the robot system, the method comprising:
putting, via the manipulator, a first conveying object on the bottom surface of the conveyance destination;
conveying via the manipulator, a second conveying object to a position that does not come into contact with the first conveying object on the bottom surface of the conveyance destination,
a first predetermined relationship wherein a bottom surface of the second conveying object is at a higher position than a bottom surface of the first conveying object and at a lower position than an upper surface of the first conveying object, and
a second predetermined height relationship wherein a gripping unit of the manipulator is at a higher position than the upper surface of the first conveying object,
moving via the manipulator, the second conveying object in the direction of the first conveying object from the position that does not come into contact with the first conveying object, and moves the first conveying object by further moving the second conveying object after coming into contact with the first conveying object, and
the manipulator moves the second conveying object in a direction containing at least horizontal components and moves the first conveying object by further moving the second conveying object after a part of the second conveying object lower than the gripping unit is in contact with the first conveying object,
the part of the second conveying object is closer to the bottom surface than the gripping unit is to the bottom surface,
wherein each of the first and second predetermined height relationships is maintained during the process in which the manipulator moves the second conveying object in the direction of the first conveying object from the position that does not come into contact with the first conveying object.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 8, 2021